The Defendant was sentenced for SEXUAL INTERCOURSE WITHOUT CONSENT, a felony, as specified in Section 45-5-503(1X3), MCA, and received a deferred imposition of sentence for a period of Three (3) years, subject to conditions set forth in the Judgment given March 27, 2008.
On June 13, 2008, the Defendant’s Three (3) year deferred sentence was revoked. The Defendant was sentenced for SEXUAL INTERCOURSE WITHOUT CONSENT, a felony, as specified in Section 45-5-503(1X3), MCA, and committed to the Department of Corrections for a period of Twenty (20) years, with Fifteen (15) years suspended, on conditions. The Defendant shall not be eligible for parole until he successfully completes Phases I and II of the Sexual Offender Treatment Program. If paroled, the Defendant shall satisfactorily participate in after-care recommendations from the Program; and other terms and conditions given June 13, 2008.
On February 28, 2013, the Defendant’s Fifteen (15) year suspended sentence was revoked. The Defendant was sentenced for SEXUAL INTERCOURSE WITHOUT CONSENT, a felony, as specified in Section 45-5-503(1)(3), MCA, and committed to the Department of Corrections for a period of Fifteen (15) years with Five (5) years suspended, on the conditions given in the Judgment on February 28, 2013. The Court did not make the recommendation of pre-release, as was requested by the parties and the probation officer.
*44DATED this 26th day of September, 2013.
On August 1,2013, the Defendant’s Application for review of that sentence was heard by the Sentence Review Division of the Montana Supreme Court (hereafter “the Division”).
The Defendant was present and was represented by Ed Sheehy, Jr., Attorney at Law. The State was not represented.
Before hearing the Application, the Defendant was advised that the Division has the authority not only to reduce the sentence or affirm it, but also increase it. The Defendant was further advised that there is no appeal from a decision of the Division. The Defendant acknowledged that he understood this and stated that he wished to proceed.
Rule 17 of the Rules of the Sentence Review Division of the Supreme Court of Montana provides that, “The sentence imposed by the District Court is presumed correct, and the sentence will not be reduced or increased unless it is deemed clearly inadequate or excessive.” (Section 46-18-904(3), MCA).
The Division finds that the reasons advanced for modification are insufficient to hold that the sentence imposed by the District Court is inadequate or excessive.
Therefore, it is the unanimous decision of the Division that the sentence shall be AFFIRMED.
Done in open Court this 1st day of August, 2013.
Chairperson, Hon. Loren Tucker, Member Hon. Brad Newman and Member Hon. Kathy Seeley.